I have found much difficulty with the questions involved on this appeal. It is sought here to compel the North Dakota Workmen's Compensation Bureau to pay a judgment which was affirmed in this court. In the very nature of things the judgment cannot be enforced by execution; but it must be enforced by mandamus. The question which has caused me the greatest difficulty is whether, in these circumstances, the court can go behind the judgment and, if it is found to be unwarranted by law, refuse to enforce the judgment, notwithstanding its final character. There is much to be said in favor of an affirmative answer to this question. A majority of the court, however, have decided that the judgment is subject to the same rules as other final judgments, and that the plaintiff is entitled to the appropriate process for its enforcement; and the Ohio decisions cited in the opinion prepared by Mr. Justice Birdzell doubtless sustain this view. My mind is not free from doubt as to the correctness of this holding. The question, however, has received the most careful consideration of all the members of this court and I shall content myself by merely stating my doubt. In the instant case the result will probably not be materially different whichever view was adopted as the amount payable to the plaintiff is in any event limited to an aggregate sum of $15,000; for I agree with the views expressed in the opinion prepared by Mr. Justice Birdzell, that the limitations of chapter 286, Laws 1927, and chapter 260, Laws 1929, apply to this case and control the amount payable to the plaintiff here.